Citation Nr: 1626625	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  12-02 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected burial benefits, to include a plot or interment allowance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran, who died in 1998, had active military service from March 1966 to March 1968.  The appellant is the Veteran's mother.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1. The Veteran died in January 1998.

2. The appellant's application for burial benefits was received in November 2009.


CONCLUSION OF LAW

The criteria for payment of nonservice connected-burial benefits, to include a plot or interment allowance, have not been met.  38 U.S.C.A. §§ 2302-2308 (West 2014); 38 C.F.R. §§ 3.1700-3.1713 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to burial benefits.  While the Board is sympathetic to the appellant's contentions, benefits are not permitted as a matter of law.

A burial allowance is payable under certain circumstances to cover expenses of the burial or cremation, funeral, and transportation of the deceased veteran's body to the place of burial.  See 38 U.S.C.A. §§ 2302, 2303, 2307; 38 C.F.R. § 3.1700.  Certain amounts are payable if a veteran dies as a result of a service-connected disability or disabilities, as set forth in 38 C.F.R. § 3.1700(a)(1), 3.1704.  Here, there is no claim, or any other indication, that the Veteran's death was related to service.  His only service-connected disability was residuals of fracture of the fifth left metatarsal.

If a veteran's death is not service-connected, a burial allowance is payable for a veteran who, on the date of his death: (1) was receiving VA pension or disability compensation; (2) would have been receiving disability compensation but for the receipt of military retired pay; or (3) had a pending claim for benefits, a claim to reopen a previously denied claim, or a claim involving substitution, any of which if processed to completion would result in a grant of benefits. As with the former regulatory scheme, burial allowance is also warranted for a veteran who died while hospitalized by VA or who died while traveling under proper prior authorization, and at VA expense, to or from a specified place for purpose of examination, treatment, or care. 38 C.F.R. § 3.1706 (2014).

An application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1703(a).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1707.  The two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized by VA, or for burial in a national cemetery. 38 C.F.R. § 3.1703(a). 

As the current claim for burial benefits was filed in 2009, more than ten years after the Veteran's death, and the evidence reflects there is not a claim for service-connected burial allowance, the Veteran was not hospitalized by the VA at the time of his death, and is not buried in a national cemetery, the claim is not timely.  

The Board acknowledges and appreciates the Veteran's honorable military service and is sympathetic to the loss his family has suffered.  The payment of burial benefits, however, is strictly based on specific statutory and regulatory guidelines, which have not been met in this case.  The Board has no authority to grant claims on an equitable basis but is constrained to follow specific provisions of law.  See 38 U.S.C.A. § 7104(c).  The critical facts in this case are not in dispute, and it is the law that is dispositive. Accordingly, the claim must be denied as lacking legal merit. Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected burial benefits, to include a plot or interment allowance, is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


